Name: Commission Regulation (EC) No 2099/2000 of 3 October 2000 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32000R2099Commission Regulation (EC) No 2099/2000 of 3 October 2000 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream Official Journal L 249 , 04/10/2000 P. 0020 - 0020Commission Regulation (EC) No 2099/2000of 3 October 2000amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and creamTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 10 thereof,Whereas:(1) Article 21 of Commission Regulation (EC) No 2771/1999(3), as amended by Regulation (EC) No 1560/2000(4), lays down that intervention butter placed on sale must have entered into storage before 1 July 1996.(2) Given the situation on the butter market and the quantities of butter in intervention storage, butter in storage since before 1 September 1999 should be placed on sale.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 21 of Regulation (EC) No 2771/1999, the date "1 July 1996" is replaced by "1 September 1999".Article 2This Regulation enters into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 179, 18.7.2000, p. 10.